Citation Nr: 0733475	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-29 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic left foot 
disorder.  

2.  Entitlement to an increased disability evaluation for the 
veteran's post-operative left knee injury residuals, medial 
meniscectomy residuals, and degenerative changes, currently 
evaluated as 20 percent disabling under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257, to include a separate 
compensable disability evaluation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's left hip, pelvic obliquity, 
and buttock pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1970 to April 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Louisville, Kentucky, Regional Office (RO) which established 
service connection for left hip, pelvic obliquity, and 
buttock pain; assigned a 10 percent evaluation for that 
disability; recharacterized the veteran's post-operative left 
knee disability as post-operative left knee injury residuals, 
medial meniscectomy residuals, and degenerative changes 
evaluated as 20 percent disabling; and denied service 
connection for a chronic left foot disorder.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected left 
hip, pelvic obliquity, and buttock pain.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issue as entitlement to 
an initial evaluation in excess of 10 percent for the 
veteran's left hip, pelvic obliquity, and buttock pain.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

In August 2005, the veteran submitted claims of entitlement 
to service connection for a chronic right hip disorder and a 
chronic right knee disorder.  It appears that the RO has not 
had an opportunity to act upon the claims.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issues.  38 C.F.R. § 19.13 (2007).  The Court has 
noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2007).  


REMAND

The veteran advances that service connection is warranted for 
a chronic left foot neurological disorder secondary to his 
service-connected post-operative left knee disorder.  He 
asserts further that his chronic post-operative left knee 
disability and his left hip, pelvis, and buttock pain 
disorder have increased in severity and merit assignment of 
evaluations in excess of 20 percent and 10 percent, 
respectively.  In his June 2007 Appellant's Brief, the 
accredited representative relates that the veteran was last 
afforded a VA examination for compensation purposes which 
encompassed the left knee and the left hip in May 2004.  He 
requests that the veteran's appeal be remanded to the RO so 
that the veteran may be scheduled for an additional VA 
examination for compensation purposes.  

Initially, the Board observes that the Court has held that 
the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007) apply to all five elements of 
a service connection claim, including the degree of 
disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the instant appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an evaluation 
and an effective date for an initial award for service 
connection for either a chronic left foot disorder or a left 
hip, buttocks, and pelvic pain disorder.  

In his August 2005 Appeal to the Board (VA Form 9), the 
veteran related that "it is just one more reason why I went 
to an outside doctor because of the indifference and uncaring 
of the VA in general."  Clinical documentation of the cited 
private treatment is not of record.  The VA should obtain all 
relevant private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

VA clinical documentation dated in June 2005 indicates that 
the veteran complained of progressive numbness over the left 
second, third, fourth, and fifth toes.  Treating VA medical 
personnel observed that the veteran exhibited diminished 
sensation to monofilament over the metatarsal heads of the 
left second through fifth toes.  Assessments of "chronic 
pain issues," diabetes mellitus, hypertension, and 
dyslipidemia were advanced.  No neurological diagnosis was 
reported.  

The veteran was last afforded a VA examination for 
compensation purposes which addressed his left lower 
extremity and pelvis in May 2004.  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that an additional VA examination would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007); and the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his claimed 
chronic left foot disorder and 
service-connected left knee, hip, 
buttock, and pelvic disabilities 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature etiology, 
and severity of his claimed chronic left 
foot disorder and service-connected 
post-operative left knee disorder and 
left hip, pelvic obliquity, and buttock 
pain disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic left foot disorder was initially 
manifested during active service; 
otherwise originated during active 
service; and/or is etiologically related 
to and/or increased in severity beyond 
its natural progression due to the 
veteran's service-connected disabilities?  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected 
post-operative left knee injury 
residuals, medial meniscectomy residuals, 
and degenerative changes and his left 
hip, pelvic obliquity, and buttock pain 
with a full description of the effect of 
the disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of his left hip, 
buttock, knee, and pelvis should be noted 
and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's left hip, buttock, knee and 
pelvic disabilities upon his vocational 
pursuits.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

4.  Then readjudicate the issues of 
service connection for a chronic left 
foot disorder; an increased evaluation 
for the veteran's post-operative left 
knee injury residuals, medial 
meniscectomy residuals, and degenerative 
changes to include a separate compensable 
evaluation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5003 
(2007); and an initial evaluation in 
excess of 10 percent for his left hip, 
pelvic obliquity, and buttock pain with 
express consideration of the provisions 
of 38 C.F.R. § 3.310 (2007); VAOPGCPREC 
23-97; and the Court's holdings in Allen 
v. Brown, 7 Vet. App. 439 (1995) and 
Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.   

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

